Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502, 502.03.
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
         Information Disclosure Statement
An information disclosure statement has not been received. If the Applicant is 
aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.    
        			Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U,S,C, 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless - (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-2, 4-6, 15, 19-20 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Arrington et al (US 2021/0134698). 
Regarding Claim 1, Arrington (In Figs 1, 6) discloses a heat dissipation structure (100) adapted to dissipate heat from a heat-generating structure (130/110), (Fig 1), said heat dissipation structure (100) comprising: a heat dissipation unit (140) including a heat dissipation body (body of 140), and an anti-corrosion layer (148) formed on said heat dissipation body (body of 140), (Fig 6); and a liquid metal layer (162) disposed between the heat-generating structure (130/110) and said anti-corrosion layer (148) and opposite to said heat dissipation body (body of 140), (Fig 6).
Regarding Claim 2, Arrington discloses the limitations of Claim 1, however Arrington (In Figs 1, 6) further discloses wherein said liquid metal layer (162) is in direct contact with said anti-corrosion layer (148), (Fig 6).
Regarding Claim 4, Arrington discloses the limitations of Claim 1, however Arrington (In Figs 1, 6) further discloses wherein said anti-corrosion layer (148) is made of metal (nickel, ¶ 50, II. 1-4) or ceramic.
Regarding Claim 5, Arrington (In Figs 1, 6) discloses an electronic device (100), comprising: a heat-generating structure (130/110); a heat dissipation structure (100) including a heat dissipation unit (140) that includes a heat dissipation body (body of 140) and an anti-corrosion layer (148) formed on said heat dissipation body (body of 140), (Fig 6), and a liquid metal layer (162) disposed between said heat-generating structure (130/110) and said anti-corrosion metal layer (148) and opposite to said heat dissipation body (body of 140), (Fig 6).
Regarding Claim 6, Arrington discloses the limitation of Claim 5, however Arrington (In Figs 1,6) further discloses wherein said heat-generating structure (130/110) includes a substrate (110) and an electronic component (130) disposed on said substrate (110), and said liquid metal layer (162) is disposed between said electronic component (130) and said anti-corrosion layer (148), (Fig 6).
Regarding Claim 15, Arrington discloses the limitations of Claim 6, however Arrington (In Figs 1, 6) further disclose wherein the electronic device (100) further comprising an insulation layer (156), (¶ 43, II. 18-24) that is disposed on said substrate (110) and that surrounds said electronic component (130), (Fig 1).
Regarding Claim 19, Arrington discloses the limitations of Claim 5, however Arrington (In Figs 1, 6) further disclose wherein said anti-corrosion layer (148) is made of metal (nickel, ¶ 50, II. 1-4) or ceramic.
Regarding Claim 20, Arrington discloses the limitations of Claim 5, however Arrington (In Figs 1, 6) further disclose wherein said heat dissipation body (body of 140) is made of copper, aluminum, or alloys thereof (¶ 44, II. 1-4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 3 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Arrington in view of Macris et al (US 2006/0120051).
	Regarding Claim 3, Arrington discloses the limitations of Claim 1, however Arrington dose not disclose wherein the heat dissipation structure further comprising a blocking member that is connected to said anti-corrosion layer and that surrounds said liquid metal layer.
	Instead Macris (In Fig 3) teaches wherein the heat dissipation structure (10) further comprising a blocking member (36) that is connected to said anti-corrosion layer (32), and that surrounds said liquid metal layer (28).
	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Arrington with Macris with a blocking member that is connected to the anti-corrosion layer and surrounding the liquid metal layer to benefit from providing a physical barrier to metal interface migration (Macris ¶ 41, II. 1-4). 
Regarding Claim 18, Arrington discloses the limitations of Claim 6, however Arrington dose not disclose wherein the electronic device further comprising an insulation layer disposed on said substrate, wherein said heat dissipation structure further includes a blocking member that is disposed between said insulation layer and said anti-corrosion layer and that surrounds said liquid metal layer and said electronic component.  
	Instead Macris (In Fig 3) teaches wherein the electronic device (10) further comprising an insulation layer (34) disposed on said substrate (16), (Fig 3), wherein said heat dissipation structure (10) further includes a blocking member (36) that is disposed between said insulation layer (34) and said anti-corrosion layer (32) and that surrounds said liquid metal layer (28) and said electronic component (14), (Fig 3).  
	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Arrington with Macris with an insulation layer being disposed on the substrate and a blocking member being disposed between the insulation layer and the anti-corrosion layer that surrounds the liquid metal layer and the electronic component to benefit from a continuous seal that greatly reduces the amount of moisture ingression within the lid cavity, which would other-wise results in reduced film formation and corrosion of the metal interface (Macris ¶ 40, II. 5-9). 
Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over Arrington in view of Lu et al (US 2006/0071324).
	Regarding Claim 16, Arrington discloses the limitations of Claim 15, however Arrington dose not disclose wherein said heat-generating structure further includes at least one electronic element that is disposed on said substrate, that is located between said electronic component and said blocking member, and that is encapsulated by said insulation layer.
	Instead Lu (In Fig 4) teaches wherein said heat-generating structure (400) further includes at least one electronic element (468A/468B) that is disposed on said substrate (410), (Fig 4), that is located between said electronic component (450) and said blocking member (430), and that is encapsulated by said insulation layer (134), (¶ 43, II. 15-17), (Fig 4).
	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Arrington with Lu with an electronic element being disposed on the substrate and being located between the electronic component and the blocking member, and being encapsulated by the insulation layer to benefit from providing electrical signal to Microelectromechanical system sealed within the chamber, while protecting their potentially fragile structures from damage, and shield them from environment (Lu ¶ 4, II. 1-5). 
Allowable Subject Matter
	 Claims 7-14 and 17 are objected to as being dependent upon a rejected base Claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base Claim 1 and any intervening Claims.
The following is an examiner’s statement of reasons for allowance:
With respect to Claims 7-14 and 17, the allowability resides in the overall structure of the device as recited in dependent Claims 7 and 17, and at least in part because Claims 7 and 17 recite, “a blocking member that is disposed between said substrate and said anti-corrosion layer, that is connected to said anti-corrosion layer, and that surrounds said liquid metal layer and said electronic component” in Claim 7, and “a blocking member that is disposed between said substrate and said anti-corrosion layer and that surrounds said liquid metal layer, said electronic component, and said insulation layer” in Claim 17. 
The aforementioned limitation in combination with all remaining limitations of Claims 7 and 17 are believed to render said Claims 7 and 17 and all Claims dependent therefrom (Claims 8-14) patentable over the art of record. 
The closest art of record is believed to be that of Macris et al (US 2006/0120051 – hereafter “Macris”).
While Macris Fig 3 teaches a blocking member (36) that is connected to said anti-corrosion layer (32), and that surrounds said liquid metal layer (28) and electronic component (14), however neither Macris nor any other art of record, either alone or in combination, teach or suggest above-mentioned limitations of Claims 7 and 17. 
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
 					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; Liquid Metal Thermal Interface Material System US 2006/0118925, Liquid Metal Thermal Interface Material System US 2008/0137300, Locking Device and Method for Making the Same US 2011/0292613, Adhesive Sealing of Thermal Interface Material US 2019/0221498. Other pertinent art made of record are on form PTO-892 notice of reference cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835